Citation Nr: 0843125	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-24 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial compensable evaluation for actinic 
cheilitis of the lower lip, post first degree burn.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Duvall, Associate Counsel



INTRODUCTION

The veteran served on active military duty from January 1968 
to January 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

Actinic cheilitis of the lower lip, post first degree burn, 
is manifested by disfigurement, lesions, enlargement of the 
lip, irregular sensation, and an irregular patch 
approximately 1 x 2 cm. in size of lacy, white skin near the 
margin of the lip and the oromucosa.


CONCLUSION OF LAW

The criteria for a 10 percent initial compensable evaluation 
for actinic cheilitis of the lower lip, post first degree 
burn, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7899-7800 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for an initial 
compensable evaluation for actinic cheilitis of the lower 
lip, post first degree burn, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication of the veteran's 
claim, a March 2007 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
The March 2007 letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to the claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  

The veteran's service treatment records, private medical 
records, VA medical records, and VA examination report have 
been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply to the claim for an 
increased initial evaluation for actinic cheilitis of the 
lower lip, post first degree burn because this appeal is 
based on the assignment of an initial rating for a disability 
following an initial award of service connection.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time.  Fenderson, 12 Vet. App. at 126.

By a May 2007 rating decision, service connection for actinic 
cheilitis of the lower lip, post first degree burn was 
granted and a noncompensable evaluation was assigned under 
38 C.F.R. § 4.118, Diagnostic Code 7899-7800, effective 
February 16, 2007.  This hyphenated code is intended to show 
that the veteran's disability was rated analogously to 
disfigurement of the head, face, or neck under Diagnostic 
Code 7800.  See 38 C.F.R. § 4.20 (2007) (an unlisted 
condition may be rated under a closely related disease or 
injury in which the functions affected, anatomical 
localization, and symptomatology are closely analogous); 38 
C.F.R. § 4.27 (2007) (unlisted disabilities rated by analogy 
are coded first by the numbers of the most closely related 
body part and then "99").  In June 2007, the veteran filed a 
notice of disagreement alleging entitlement to a compensable 
initial evaluation.  The RO 


issued a statement of the case in July 2007.  In August 2007, 
the veteran filed a substantive appeal.  

For disfigurement of the head, face, or neck, a 10 percent 
evaluation is assigned if the disorder has one of the 
following 8 characteristics for purposes of evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7800: scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  An evaluation of 30 percent is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement from the 8 listed above.  
38 C.F.R. § 4.118, Diagnostic Code 7800.

In a January 1969 service treatment record, the diagnosis was 
edema of the lower lip - allergic.  In another January 1969 
service treatment record, the lips were still swollen and the 
diagnosis was first degree burn of the lips as due to 
sunburn.  In an April 1969 service treatment record, the 
diagnosis was ulceration of the lower lip for three months.

Subsequent to service discharge, a September 2006 VA medical 
record, indicated that the veteran reported dry, sore spots 
on the lower lip.  Upon examination, the lower lip was white 
and had some mild scaling patches; no induration was noted.  
The diagnosis was actinic cheilitis.  Treatment was reported 
as application of Aldara cream one time per week to the 
veteran's lower lip.  In an October 2006 VA medical record, 
the veteran reported that he was anxious about his skin 
problems.  In a February 2007 VA medical record, there were 
scales and erythema on the cutaneous lower lip.  

In a May 2007 VA skin diseases examination, the veteran 
reported that he had multiple severe inservice sunburns.  The 
veteran further reported that he was essentially asymptomatic 
until diagnosis in 2006.  Upon examination, there was 
irregular sensation on the lower lip.  The diagnosis was 
actinic cheilitis (sun-related precancerous skin changes of 
the lips).  There was an irregular patch approximately 1 x 2 
cm. in size of lacy, white skin near the margin of the lip 
and the oromucosa.  The examiner stated "no" to the 
"scarring or disfigurement" prompt, but stated "yes" to 
the "head, face, or neck disfigurement" prompt and noted 
that a photograph of the veteran was taken.  The examiner 
opined that the disorder was at least as likely as not caused 
by or a result of the lower lip lesion documented in the 
service treatment record and that documentation indicated a 
"significant degree of skin damage which would be likely to 
predispose to later precancerous or cancerous changes."  
There was no functional impairment.  

In a June 2007 private physician letter, J. Gerber, M.D., 
stated that the veteran had severe actinic keratosis on the 
lower lip which required daily use of Aldara cream to 
"control the situation."  The physician further stated that 
the actinic keratosis was from exposure to the sun due to 
severe sunburns sustained inservice and that the actinic 
keratosis and required treatment would be with the veteran 
life long.  In another June 2007 letter, Dr. Gerber stated 
that actinic keratosis was from severe sunburn sustained 
while in Vietnam and that Aldara cream was used on a daily 
basis.  Dr. Gerber further stated that examination showed 
disfigurement and enlargement of the lower lip from the 
actinic keratosis.  In a February 2008 note, Dr. Gerber 
stated that there were lesions on the lower lip that have 
caused scarring, deformity, and enlargement of the lower lip 
and that the veteran needed to be "on Aldara" for this 
[disorder].

At the March 2008 Board hearing, the veteran testified that 
he must use Aldara cream on his upper and lower lips where it 
had been sunburned in service.  He testified that the lower 
lip was raw, swollen, and irritated.  He further testified 
that the lower lip periodically bled and that he had lesions 
on the inside of the lip.  The veteran stated that he felt 
uncomfortable about his lip and that he received comments 
regarding the lip.  He reported that the cream caused 
swelling and rawness of the upper and lower lips.  The 
veteran testified that periodically it was difficult to eat 
foods of a hot temperature because of the irritation, and 
that the lip was twice as big as a normal lip.

The competent medical evidence of record regarding the lower 
lip demonstrates that the veteran's service-connected actinic 
cheilitis of the lower lip results in disfigurement, lesions, 
enlargement of the lip, irregular sensation, and an irregular 
patch approximately 1 x 2 cm. in size of lacy, white skin 
near the margin of the lip and the oromucosa.  Accordingly, 
the Board finds that the veteran's service-connected actinic 
cheilitis of the lower lip more nearly approximates the 
rating for a 10 percent disability as one of the eight 
characteristics of disfigurement: surface contour of scar 
elevated or depressed on palpation, by analogy, under the 
provisions of Diagnostic Code 7800.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

However, the competent medical evidence of record failed to 
demonstrate any of the following: scar 5 or more inches (13 
or more cm.) in length; scar at least one-quarter inch (0.6 
cm.) wide at widest part; scar adherent to underlying tissue; 
skin hypo- or hyper-pigmented in an area exceeding 6 square 
inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); or skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Additionally, the competent medical 
evidence of record failed to demonstrate any of the 
following:  visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips).  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Accordingly, a 10 percent evaluation, 
but no more, is warranted for actinic cheilitis of the lower 
lip, post first degree burn. 

The Board has also considered whether there is any functional 
loss as a result of the veteran's service-connected actinic 
cheilitis of the lower lip.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008).  Although the veteran testified 
that he periodically has difficulty eating foods of a hot 
temperature due to lip irritation, the May 2007 examination 
found no evidence of functional impairment of the lower lip 
due to his service-connected skin disorder.   

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  

In this regard, the grant of a 10 percent schedular 
evaluation in this case is adequate.  Evaluations in excess 
of 10 percent are provided for certain manifestations of the 
veteran's service-connected actinic cheilitis of the lower 
lip, but the medical evidence reflects that those 
manifestations are not present in this case.  If the rating 
criteria reasonably describe the veteran's disability level 
and symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, 
the Board finds no evidence of an exceptional disability 
picture.  The veteran has not required hospitalization and 
marked interference of employment has not been shown due to 
actinic cheilitis of the lower lip, post first degree burn.  
Accordingly, the RO's failure to consider or to document its 
consideration of referral of this issue for an extraschedular 
rating did not prejudice the veteran. 

Therefore, a 10 percent evaluation is warranted for the 
veteran's service-connected actinic cheilitis of the lower 
lip, but no more.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against a rating in excess 
of the initial 10 percent evaluation assigned by this 
decision, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation of 10 percent, but no greater, for 
actinic cheilitis of the lower lip, post first degree burn is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


